Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will NOT be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would narrow the claimed method by requiring for the first time that the steps of providing synovial fluid, enriching cells of 6 to 20 micrometers from said fluid and depleting MHC class I expressing cells are all done prior to culturing the cells in vitro in expansion medium. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. While this proposed new limitation was searched and considered, the total scope of the newly proposed limitations could not be fully searched and considered within the time given for the pilot. Therefore the proposed limitations are NOT entered. 
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant summarizes the teachings of each of the cited, highlighting (1) that none of the references individually teach each of the claimed method steps, and (2) that none of the references teach the newly proposed limitation wherein the claimed steps (a) – (c) are carried out done prior to culturing the cells in vitro in expansion medium. Regarding applicant’s position that none of the references individually teach all of the limitations of the method as claimed, the rejection is not over any one of the references alone, but over the combination of references. The claimed invention becomes obvious when the references are considered together as a whole rather than each alone. Therefore this argument is not persuasive. Regarding applicant’s second argument that none of the cited references teach the proposed new limitations, as the proposed amendments are not entered for the reasons stated above, this argument does not overcome the rejections of record. If the proposed amendments were entered, they would overcome the rejections of record, but as stated above, more search and consideration is required and therefore the proposed amendments are not entered. 

Applicant summarizes the teaching of Cho and alleges that Cho does not provide motivation for selecting MHC class I negative cells. However, as stated in the rejection, the motivation selecting MHC class I negative cells comes from the Prockop reference as Prockop teaches the utility of MHC class I negative stem cells.
The applicant has filed terminal disclaimers that overcome each of the double patenting rejections.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653